Order adjudging defendant in contempt reversed upon the law, with ten dollars costs and disbursements, motion denied, with ten dollars costs, and fine remitted, without prejudice to renewal. The order is defective in that it does not contain a recital that defendant’s disobedience was calculated to or actually did defeat, impair, impede or prejudice the rights of the plaintiff. Furthermore, the infliction of a fine as punishment for contempt of court in not paying a fine inflicted for a contempt of court was unwarranted. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.